UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                    No. 97-4186

ALLEYNE REED WRIGHT,
Defendant-Appellant.

Appeal from the United States District Court
for the Eastern District of Virginia, at Norfolk.
Henry C. Morgan, Jr., District Judge.
(CR-96-173-N)

Submitted: August 28, 1997

Decided: September 18, 1997

Before WILKINS, WILLIAMS, and MICHAEL, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Terry Noland Grinnalds, Hampton, Virginia, for Appellant. Helen F.
Fahey, United States Attorney, John P. Corcoran, Special Assistant
United States Attorney, Norfolk, Virginia, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________
OPINION

PER CURIAM:

Alleyne Reed Wright appeals her criminal convictions for obstruc-
tion of justice and threatening with intent to retaliate against a witness
in violation of 18 U.S.C.A. § 1503 (West 1984 & Supp. 1997) and 18
U.S.C.A. § 1513(b)(1) (West 1984 & Supp. 1997). Those convictions
arose out of threats Wright made to a Government witness involved
in the prosecution of Wright's son. After the witness's testimony,
Wright made several threatening comments to the witness including
threats of physical harm and statements implying that the witness was
unwise to have testified. Wright raises only one issue on appeal. She
contends that the evidence at trial was insufficient to support her con-
viction under the two statutes.

Considering the evidence in a light most favorable to the Govern-
ment, as we must, Glasser v. United States, 315 U.S. 60, 80 (1942),
there was sufficient evidence to support both convictions. Wright
addressed the witness loudly and clearly and said,"You dirty bitch,
I ought to kick your ass." She continued, "If it weren't for shame, I
would kick your ass." She also told the witness that she could have
perjured herself and testified that she did not know anything about the
case. When the witness protested that she could be imprisoned for
perjury, Wright responded, "Oh, they just tell you that. Them people
ain't going to lock you up. They just tell you that to scare you." As
Wright left, she turned to the witness one final time and told her, "I
ought to kick your ass." The primary thrust of Wright's appeal is that
because some of her comments were conditional based on her sense
of "shame," they were not threats within the meaning of the statutes.

The elements of a violation of 18 U.S.C.A. § 1513 are (1) knowing
engagement in conduct (2) either causing, or threatening to cause,
bodily injury to another person (3) with the intent to retaliate for, inter
alia, the attendance or testimony of a witness at an official proceed-
ing. See United States v. Cofield, 11 F.3d 413, 419 (4th Cir. 1993).
Wright does not contest the Government's proof on either the first or
third element. Rather, Wright asks this court to hold that no rational
trier of fact could have found that her comments amounted to threat-
ening to cause bodily injury to the witness. See Glasser, 315 U.S. at

                     2
80. For statutes that prohibit threatening communication, we have
employed an objective, "reasonable person's standard," to determine
whether the defendant communicated a true threat. See, e.g., United
States v. Darby, 37 F.3d 1059, 1064-65 (4th Cir. 1994) (prosecuting
under 18 U.S.C. § 875(c) (1994)). The witness testified that she
believed Wright's statements to be serious threats. In addition, she
stated that she believed Wright "ran Williamsburg," Virginia, and had
people who could carry out her threats. We have no difficulty holding
that, in light of the witness's knowledge of Wright's alleged involve-
ment in the drug trade, the witness reasonably believed Wright had
communicated a true threat. We do not find that Wright's making her
threat conditional on the nebulous existence of"shame" rendered the
witness's belief in the threat unreasonable. Viewed in the light most
favorable to the Government, this evidence is sufficient to support the
district court's verdict. See Darby, 37 F.3d at 1067.

The same analysis holds for Wright's conviction under 18
U.S.C.A. § 1503. The elements of obstruction of justice under § 1503
are (1) a pending judicial proceeding (2) of which the defendant has
knowledge or notice and (3) action on the part of the defendant
intended to influence, obstruct, or impede the proceeding in its due
administration of justice. See United States v. Grubb, 11 F.3d 426,
437 (4th Cir. 1993). That action may include a "threatening . . . com-
munication." 18 U.S.C.A. § 1503. Wright does not contest the exis-
tence of the first two elements. She only contends that her comments
were not threatening. However, the witness's belief in this case that
Wright had made a true threat was equally reasonable under § 1503
as it was under § 1513. There was sufficient evidence to support this
conviction as well.

Wright's reliance on Watts v. United States, 394 U.S. 705 (1969),
is unconvincing. In Watts, the Supreme Court faced the difficult task
of interpreting a statute prohibiting threats against the life of the Pres-
ident in the face of the competing interest in the freedom of political
speech. Ultimately reversing the conviction, the Court concluded that
the Government had not proved a real threat had been made. Id. at
708. Here, not only is the competing interest of free speech signifi-
cantly diminished, but, Wright's threat, made conditional only on the
undefined concept of "shame," was real enough to force the witness

                     3
to seek protection from the Government and flee her home in Wil-
liamsburg.

Wright also cites United States v. Crews, 781 F.2d 826 (10th Cir.
1986), as embodying a more real conditional threat that provided suf-
ficient evidence to support a conviction for extortion. Crews threat-
ened to kill President Reagan if he ever traveled to Sheridan,
Wyoming. Id. at 829-30. It appears to this court, however, that con-
struing the evidence in a light most favorable to the conviction,
Wright is more likely to lose her sense of "shame" and make good on
her threats against the witness, than President Reagan was to travel
to Sheridan so that Crews could make good on his. Consequently,
Crews does not advance Wright's cause.*

Wright's contention that there was insufficient evidence to convict
her is without merit. We dispense with oral argument because the
facts and legal contentions are adequately presented in the materials
before the Court and argument would not aid the decisional process.

AFFIRMED
_________________________________________________________________
*Wright cites three additional cases. None of them alters the conclu-
sion that a reasonable person could have considered Wright's comments
a true threat. See United States v. Cox, 957 F.2d 264 (6th Cir. 1992)
(affirming conviction based on conditional threat where condition could
not be met); United States v. Hoffman, 806 F.2d 703 (7th Cir. 1986)
(holding threat conditioned on President Reagan's failure to resign suffi-
cient to support conviction); United States v. Bozeman, 495 F.2d 508 (5th
Cir. 1974) (upholding conviction on a direct threat to kill).

                    4